 1   OSTERGAR LATTIN JULANDER LLP
     John E. Lattin (State Bar No. 167876)
 2    jlattin@ostergar.com
     9110 Irvine Center Drive
 3   Irvine, California 92618                                           JS-6
     Tel: (949) 357-2544
 4   Fax: (949) 305-4591
 5   SESSIONS & KIMBALL LLP
     Nicole A. Nguyen, SBN 248449
 6    nan@job-law.com
     23456 Madero, Suite 170
 7   Mission Viejo, CA 92691
     Tel: (949) 380-0900
 8   Fax: (949) 380-8283
 9   Attorneys for Plaintiffs
10

11                         UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA
13

14   JOHN JONES, et al.,                           Case No. 8:19-cv-00338-DOC-JDE
15                       Plaintiff(s),
16                v.                               ORDER GRANTING FINAL
                                                   APPROVAL OF CLASS ACTION
17   QUEST DIAGNOSTICS                             SETTLEMENT AND ENTERING
     INCORPORATED, et al.                          JUDGMENT [34]
18
                         Defendant(s).             Date:    June 14, 2021
19                                                 Time:    8:30 a.m.
                                                   Dept.:   9D
20                                                 Judge:   Hon. David O. Carter
21                                                 Complaint Filed: December 21, 2018
22

23

24         This matter came on for hearing on June 14, 2021 in Courtroom 9 D of the
25   above-captioned Court on Plaintiffs’ unopposed Motion for Final Approval of Class
26   Action Settlement (“Motion”). Plaintiff, individually and on behalf of the proposed
27   settlement class, and Defendants have entered into a Settlement Agreement
28   (“Settlement”) that, if approved, would resolve this litigation.
                                                -1-
                                FINAL APPROVAL ORDER
 1         Having considered the motion, the Settlement Agreement together will all
 2   exhibits and attachments thereto, the record in this matter, and the briefs and
 3   arguments of counsel, THE COURT HEREBY MAKES THE FOLLOWING
 4   DETERMINATIONS AND ORDERS:
 5         1.      Unless otherwise defined herein, all capitalized terms shall have the
 6   same meaning ascribed to them in the Settlement Agreement.
 7         2.      This Court has jurisdiction over this litigation, Plaintiff, Defendants,
 8   and Settlement Class Members.
 9         3.      The Court has reviewed the terms of the Settlement Agreement, the
10   exhibits and attachments thereto, Plaintiffs’ motion papers and briefs, and the
11   declaration in support of the motion. Based on its review of these papers, the Court
12   finds that the Settlement Agreement is the result of serious, informed, and non-
13   collusive negotiations conducted with the assistance of an experienced and qualified
14   wage and hour class action mediator.
15         4.      The Settlement falls within the range of fair, reasonable, and adequate,
16   as a result of non-collusive, arms’ length negotiations, and thus is likely to gain final
17   approval under Federal Rule of Civil Procedure 23(e)(2).
18         5.      The Court therefore GRANTS final approval of the Class Action
19   Settlement.
20         6.      The Court certifies the following Settlement Class for purposes of
21   judgment on the Settlement:
22         All current and former non-exempt employees working for Quest and/or
23         CWS providing facilities or maintenance services at former or current
24         Quest facilities/locations in California from December 21, 2014 through
25         the date of Preliminary Approval of the Settlement.
26         7.      The Court finds that the requirement of Rule 23(a) are satisfied.
27         8.      Rule 23(a)(1) is satisfied because the class consists of 72 current and
28   former non-exempt employees working for Quest and/or CWS providing facilities
                                                 -2-
                               FINAL APPROVAL ORDER
